DETAILED ACTION
The Examiner acknowledges the amendments received 14 February 2022. Claims 1-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
In view of the amendments received 14 February 2022, the Examiner withdraws the objection to claims 4 and 17.

Response to Arguments
Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive. The Applicant argues (pages 7-8, “Remarks”) “the pulse generator multiplexes its signal output across a first set of electrodes 162 and a second set of electrodes 164. The current is applied to the first electrodes for a first on-period (e.g., t0-t1) then the current is applied to the second electrodes for a second on-period (e.g., t1-t2). The signal continues to alternate between each set of electrodes. Thus, as can be seen from FIG. 5 above, the actual electrical signal generated by the Fowler device (i.e., the signal generator and/or power supply) is a continuous set of pulses (not a burst of pulses including a burst period and a constant period, as recited in claims 1 and 14). The current is applied to electrodes 162 from time period t0 to t1 and then is 1 to t2. Although each individual electrode may receive only a portion of the signal, the actual signal generated by Fowler is continuous and does not include the claimed burst periods and constant periods.”
The Examiner respectfully disagrees with this assessment of Fowler. The Examiner considers the multiplexed signal to be the generated signal as claimed. That is, it is the pulse generator that divides the signal across each set of electrodes, “the current is applied to the subset of the first electrodes 162 for a first on-period 0-t1, and then the current is applied to the subset of second electrodes 164 for a second on-period of time t1-t2.” For each subset of electrodes (162, 164), the current is applied by the pulse generator for a burst period, and then withheld by the pulse generator for a constant period. This is clarified in par. 0061 of Fowler, which shows a signal distribution mode stored within the pulse generator.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fowler et al (U.S. 2009/0099622). Fowler discloses (Figure 1C) generating an .
Fowler discloses the claimed invention except for at least one of the pulses has a duration of about 50 microseconds to about 1000 microseconds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide pulses within this range, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 2, Fowler discloses (par. 0065) the lead includes an electrode, and further comprising positioning the electrode near, or in operational proximity to, the spinal nerve and applying a voltage to the electrode such that an electric field is generated.
Regarding claim 3, Fowler discloses (par. 0030) the pulses alternate between positive and negative between 2 times to 20 times during each burst period.
Regarding claim 4, Fowler discloses the claimed invention except for the pulses alternating between positive and negative 4 times to 10 times during each burst period. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide pulses in this range, since it has been held that discovering the In re Aller, 105 USPQ 233.
Regarding claim 5, Fowler discloses (par. 0062-0063) the burst periods have a frequency of about 15 to about 50 Hz.
Regarding claim 6, Fowler discloses the claimed invention except for each burst period has a duration of less than about 20,000 microseconds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a burst within this range, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Fowler discloses the claimed invention except for each burst period has a duration of less than about 10,000 microseconds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a burst within this range, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, Fowler discloses the claimed invention except for at least one of the pulses has a duration of about 100 microseconds to about 400 microseconds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide bursts of this range, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, Fowler discloses (Figures 5-6) each of the constant periods has a longer duration than each of the burst periods.
Regarding claim 10, Fowler discloses (par. 0030) varying a voltage such that a charge of an electric field emitted during each of the burst periods alternates between positive and negative.
Regarding claim 11, Fowler discloses (Figures 5-6) the electric field emitted during at least a portion of the constant periods has a magnitude of zero.
Regarding claim 12, Fowler discloses (par. 0077) the electrical signal is sufficient to modulate the spinal nerve.
Regarding claim 13, Fowler discloses (par. 0077) the electrical signal is sufficient to depolarize the spinal nerve.
Regarding claim 14, Fowler discloses (Figure 1C) a housing; a lead extending from the housing, wherein the lead is configured to be positioned near, or in operational proximity to, a spinal nerve (par. 0065); and a source of energy operably coupled to the lead; a signal generator configured for generating an electrical signal via the lead towards the spinal nerve, wherein the electrical signal comprises bursts of pulses (Figures 5-6), wherein each burst of pulses comprises a burst period and a constant period, wherein each burst period comprises 2 to 20 pulses, wherein at least a portion of each constant period comprises zero pulses (par. 0062-0063).
Fowler discloses the claimed invention except for at least one of the pulses has a duration of about 50 microseconds to about 1000 microseconds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide pulses within this range, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 15, Fowler discloses (par. 0065) the lead includes an electrode.
Regarding claim 16, Fowler discloses (par. 0030) the pulses alternate between positive and negative between 2 times to 20 times during each burst period.
Regarding claim 17, Fowler discloses the claimed invention except for the pulses alternating between positive and negative 4 times to 10 times during each burst period. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide pulses in this range, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 18, Fowler discloses (par. 0062-0063) the burst periods have a frequency of about 15 to about 50 Hz.
Regarding claim 19, Fowler discloses the claimed invention except for each burst period has a duration of less than about 20,000 microseconds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a burst within this range, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 20, Fowler discloses the claimed invention except for each burst period has a duration of less than about 10,000 microseconds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a burst within this range, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 21, Fowler discloses the claimed invention except for at least one of the pulses has a duration of about 100 microseconds to about 400 microseconds. It would have been obvious to one having ordinary skill in the art at the In re Aller, 105 USPQ 233.
Regarding claim 22, Fowler discloses (Figures 5-6) each of the constant periods has a longer duration than each of the burst periods.
Regarding claim 23, Fowler discloses (par. 0030) the signal generator varies a voltage such that a charge of an electric field emitted during each of the burst periods alternates between positive and negative.
Regarding claim 24, Fowler discloses (Figures 5-6) the electric field emitted during at least a portion of the constant periods has a magnitude of zero.
Regarding claim 25, Fowler discloses (par. 0077) the electrical signal is sufficient to modulate the spinal nerve.
Regarding claim 26, Fowler discloses (par. 0077) the electrical signal is sufficient to depolarize the spinal nerve.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792